Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made between Adicet Therapeutics,
Inc., a Delaware corporation (the “Company”), and Stewart Abbot (the
“Executive”) and is contingent upon the closing (the “Closing”) of the
transaction (the “Merger”) contemplated by that certain Agreement and Plan of
Merger (the “Merger Agreement”) by and among resTORbio, Inc. (“Parent”), Adicet
Bio, Inc. (“Adicet Bio”) and the other parties thereto. Subject to Section 11,
except with respect to the Employee Proprietary Information and Invention
Assignment Agreement between the Executive and Adicet Bio, dated May 23, 2018
(the “Prior Restrictive Covenants Agreement”) and the Equity Documents (as
defined below), this Agreement supersedes in all respects all prior agreements
between the Executive and Adicet Bio regarding the subject matter herein,
including without limitation (i) the offer letter between the Executive and
Adicet Bio dated May 17, 2018, as amended by the Promotion Letter, dated
February 25, 2019 and the Amendment to Offer Letter, dated June 18, 2020
(together, the “Prior Agreement”) except as expressly preserved herein, and
(ii) any offer letter, employment agreement or severance agreement.

WHEREAS, Adicet Bio, Inc. will change its name to Adicet Therapeutics, Inc.
post-Closing and Parent will change its name to Adicet Bio, Inc. post-Closing.

WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company beginning on the effective date of the Closing of
the Merger (the “Effective Date”) on the terms contained herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1.    Employment.

(a)    Term. The term of this Agreement shall commence on the Effective Date and
continue until terminated in accordance with the provisions hereof (the “Term”).
The Executive’s employment with the Company shall be “at will,” meaning that the
Executive’s employment may be terminated by the Company or the Executive at any
time and for any reason subject to the terms of this Agreement.

(b)    Position and Duties. The Executive shall serve as the Senior Vice
President, Chief Operating Officer and Chief Scientific Officer of the Company
and shall have such powers and duties as may from time to time be prescribed by
the Chief Executive Officer of the Company (the “CEO”). The Executive shall
devote his full working time and efforts to the business and affairs of the
Company. Notwithstanding the foregoing, the Executive may serve on other boards
of directors, with the approval of the Governance Committee of the Board of
Directors of the Parent (the “Governance Committee” of the “Board”), or engage
in religious, charitable or other community activities as long as such services
and activities do not interfere with the Executive’s performance of his duties
to the Parent and the Company as provided in this Agreement.



--------------------------------------------------------------------------------

2.    Compensation and Related Matters.

(a)    Base Salary. The Executive’s initial base salary shall be paid at the
rate of $400,000 per year. The Executive’s base salary shall be subject to
periodic review by the Compensation Committee of the Board (the “Compensation
Committee”). The base salary in effect at any given time is referred to herein
as “Base Salary.” The Base Salary shall be payable in a manner that is
consistent with the Company’s usual payroll practices for executive officers.
The Executive’s salary and any other cash compensation may be provided through
TriNet, Inc. or, subject to 10 days’ prior written notice to Executive, another
professional employer organization (a “PEO”). As a result of the Company’s
arrangement with the PEO, the PEO will be considered the Executive’s employer of
record for these purposes for so long as that arrangement exists. While the PEO
will have responsibility for the functions above, the Company retains
responsibility for overseeing the Executive’s work and reviewing the Executive’s
performance, among other functions.

(b)    Incentive Compensation. The Executive shall be eligible to receive cash
incentive compensation as determined by the Board or the Compensation Committee
from time to time. Commencing in calendar year 2021, the Executive’s initial
target annual incentive compensation shall be forty (40) percent of the
Executive’s Base Salary; provided that any incentive compensation for calendar
year 2020 will be prorated based on the Effective Date. The target annual
incentive compensation in effect at any given time is referred to herein as
“Target Bonus.” The actual amount of the Executive’s annual incentive
compensation, if any, shall be determined in the sole discretion of the Board or
the Compensation Committee, subject to the terms of any applicable incentive
compensation plan that may be in effect from time to time. Except as otherwise
provided herein, as may be provided by the Board or the Compensation Committee
or as may otherwise be set forth in the applicable incentive compensation plan
the Executive must be employed by the Company on the day such incentive
compensation is paid in order to earn or receive any incentive compensation.

(c)    Expenses. The Executive shall be entitled to receive prompt reimbursement
for all reasonable expenses incurred by the Executive during the Term in
performing services hereunder, in accordance with the policies and procedures
then in effect and established by the Company for its executive officers;
provided that the Executive’s commuting expenses shall continue to be governed
by Section 2.f of the Prior Agreement (the “Preserved Provision”).

(d)    Other Benefits. The Executive shall be eligible to participate in or
receive benefits under the Company’s employee benefit plans in effect from time
to time, subject to the terms of such plans.

(e)    Paid Time Off. The Company’s current paid time off policy for executives
is flexible and paid time off may be taken at such times and intervals as the
Executive may determine, subject to the business needs of the Company and the
terms and conditions of any policies as may be in effect from time to time.

 

2



--------------------------------------------------------------------------------

(f)    Equity. The equity awards held by the Executive shall be treated as
described in the Merger Agreement and, subject to the terms and conditions of
the Merger Agreement, shall continue to be governed by the terms and conditions
of the applicable equity incentive plan(s) and the applicable award agreement(s)
governing the terms of such equity awards (collectively, the “Equity
Documents”); provided, however, and notwithstanding anything to the contrary in
the Equity Documents, Section 6(a)(ii) of this Agreement shall apply in the
event of a termination by the Company without Cause or by the Executive for Good
Reason in either event within the Change in Control Period (as such terms are
defined below).

(g)    Indemnification. The Company shall indemnify the Executive to the extent
that its officers, directors and employees are entitled to indemnification
pursuant to the Company’s Certificate of Incorporation and Bylaws for any acts
or omissions by reason of being an officer or employee of the Company as of the
Effective Date. At all times during the Employment Term, the Company shall
maintain in effect a director and officers liability insurance policy with the
Executive as a covered officer.

3.    Termination. The Executive’s employment hereunder may be terminated
without any breach of this Agreement under the following circumstances:

(a)    Death. The Executive’s employment hereunder shall terminate upon death.

(b)    Disability. The Company may terminate the Executive’s employment if the
Executive is disabled and unable to perform or expected to be unable to perform
the essential functions of the Executive’s then existing position or positions
under this Agreement with or without reasonable accommodation for a period of
180 days (which need not be consecutive) in any 12-month period. If any question
shall arise as to whether during any period the Executive is disabled so as to
be unable to perform the essential functions of the Executive’s then existing
position or positions with or without reasonable accommodation, the Executive
may, and at the request of the Company shall, submit to the Company a
certification in reasonable detail by a physician selected by the Company to
whom the Executive or the Executive’s guardian has no reasonable objection as to
whether the Executive is so disabled or how long such disability is expected to
continue, and such certification shall for the purposes of this Agreement be
conclusive of the issue. The Executive shall cooperate with any reasonable
request of the physician in connection with such certification. If such question
shall arise and the Executive shall fail to submit such certification, the
Company’s determination of such issue shall be binding on the Executive. Nothing
in this Section 3(b) shall be construed to waive the Executive’s rights, if any,
under existing law including, without limitation, the Family and Medical Leave
Act of 1993, 29 U.S.C. §2601 et seq. and the Americans with Disabilities Act, 42
U.S.C. §12101 et seq.

(c)    Termination by the Company for Cause. The Company may terminate the
Executive’s employment hereunder for Cause. For purposes of this Agreement,
“Cause” shall mean: (i) conduct by the Executive constituting a material act of
misconduct in connection with the performance of his duties, including, without
limitation, misappropriation of funds or property of the Company, Parent or any
of its or their subsidiaries or affiliates other than the occasional, customary
and de minimis use of Company or Parent property for personal purposes; (ii) the
commission by the Executive of acts satisfying the elements of (A) any felony or
(B) a misdemeanor involving moral turpitude, deceit, dishonesty or fraud;
(iii) any misconduct by the

 

3



--------------------------------------------------------------------------------

Executive, regardless of whether or not in the course of the Executive’s
employment, that would reasonably be expected to result in material injury or
reputational harm to the Company, Parent or any of its or their subsidiaries or
affiliates if the Executive were to continue to be employed in the same
position; (iv) continued willful nonperformance by the Executive of his material
duties hereunder (other than by reason of the Executive’s physical or mental
illness, incapacity or disability) which, to the extent it is curable by the
Executive, is not cured within thirty (30) after written notice thereof is given
to the Executive by the CEO; (v) a breach by the Executive of the Restrictive
Covenants Agreement or any of the provisions contained in Section 8 of this
Agreement; (vi) a material violation by the Executive of the Company’s or
Parent’s written employment policies; or (vii) failure to cooperate with a bona
fide internal investigation or an investigation by regulatory or law enforcement
authorities, after being instructed by the Company or Parent to cooperate, or
the willful destruction or failure to preserve documents or other materials
known to be relevant to such investigation or the inducement of others to fail
to cooperate or to produce documents or other materials in connection with such
investigation.

(d)    Termination by the Company without Cause. The Company may terminate the
Executive’s employment hereunder at any time without Cause. Any termination by
the Company of the Executive’s employment under this Agreement which does not
constitute a termination for Cause under Section 3(c) and does not result from
the death or disability of the Executive under Section 3(a) or (b) shall be
deemed a termination without Cause.

(e)    Termination by the Executive. The Executive may terminate his employment
hereunder at any time for any reason, including for Good Reason. For purposes of
this Agreement, “Good Reason” shall mean that the Executive has complied with
the “Good Reason Process” (hereinafter defined) following the occurrence of any
of the following events: (i) a material diminution in the Executive’s
responsibilities, authority or duties provided changes to the Executive’s
responsibilities, authority or duties prior to a Change in Control that are made
in the good faith discretion of the Company’s CEO as part of the Company’s
evolving business needs and strategy shall not be a Good Reason occurrence;
(ii) a material diminution in the Executive’s Base Salary except for
across-the-board salary reductions based on the Company’s or Parent’s financial
performance similarly affecting all or substantially all senior management
employees of the Company or Parent; (iii) a material change in the geographic
location at which the Executive provides services to the Company such that there
is an increase of at least thirty (30) miles of driving distance to such
location from the Executive’s principal residence as of such change; or (iv) the
material breach of this Agreement by the Company. “Good Reason Process” shall
mean that (i) the Executive reasonably determines in good faith that a “Good
Reason” condition has occurred; (ii) the Executive notifies the Company in
writing of the first occurrence of the Good Reason condition within 60 days of
the first occurrence of such condition; (iii) the Executive cooperates in good
faith with the Company’s efforts, for a period not less than 30 days following
such notice (the “Cure Period”), to remedy the condition; (iv) notwithstanding
such efforts, the Good Reason condition continues to exist; and (v) the
Executive terminates his employment within 180 days after the end of the Cure
Period.

 

4



--------------------------------------------------------------------------------

4.    Matters Related to Termination.

(a)    Notice of Termination. Except for termination as specified in
Section 3(a), any termination of the Executive’s employment by the Company or
any such termination by the Executive shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.

(b)    Date of Termination. “Date of Termination” shall mean: (i) if the
Executive’s employment is terminated by death, the date of death; (ii) if the
Executive’s employment is terminated on account of disability under Section 3(b)
or by the Company for Cause under Section 3(c), the date on which Notice of
Termination is given; (iii) if the Executive’s employment is terminated by the
Company without Cause under Section 3(d), the date on which a Notice of
Termination is given or the date otherwise specified by the Company in the
Notice of Termination; (iv) if the Executive’s employment is terminated by the
Executive under Section 3(e) other than for Good Reason, 30 days after the date
on which a Notice of Termination is given, and (v) if the Executive’s employment
is terminated by the Executive under Section 3(e) for Good Reason, the date on
which a Notice of Termination is given after the end of the Cure Period.
Notwithstanding the foregoing, in the event that the Executive gives a Notice of
Termination to the Company, the Company may unilaterally accelerate the Date of
Termination and such acceleration shall not result in a termination by the
Company for purposes of this Agreement.

(c)    Accrued Obligations. If the Executive’s employment with the Company is
terminated for any reason, the Company shall pay or provide to the Executive (or
to the Executive’s authorized representative or estate) (i) any Base Salary
earned through the Date of Termination; (ii) unpaid expense reimbursements
(subject to, and in accordance with, Section 2(c) of this Agreement); and
(iii) any vested benefits the Executive may have under any employee benefit plan
of the Company through the Date of Termination, which vested benefits shall be
paid and/or provided in accordance with the terms of such employee benefit plans
(collectively, the “Accrued Obligations”).

(d)    Resignation of All Other Positions. To the extent applicable, the
Executive shall be deemed to have resigned from all officer and board member
positions that the Executive holds with the Company or any of its respective
subsidiaries and affiliates upon the termination of the Executive’s employment
for any reason. The Executive shall execute any documents in reasonable form as
may be requested to confirm or effectuate any such resignations.

5.    Severance Pay and Benefits Upon Termination by the Company without
Cause    or by the Executive for Good Reason Outside the Change in Control
Period. If the Executive’s employment is terminated by the Company without Cause
as provided in Section 3(d) or the Executive terminates employment for Good
Reason as provided in Section 3(e), in each case outside of the Change in
Control Period (as defined below), then, in addition to the Accrued Obligations,
subject to the Executive signing a separation agreement containing, among other
provisions, a general release of claims in favor of the Company and related
persons and entities, including the PEO, a reaffirmation of the Executive’s
Continuing Obligations (as defined below), confidentiality, return of property
and non-disparagement, in a form and manner satisfactory to the Company (the
“Separation Agreement and Release”) and the Separation Agreement and Release
becoming irrevocable and fully effective, all within 60 days after the Date of
Termination (or such shorter time period provided in the Separation Agreement
and Release):

(a)    the Company shall pay the Executive an amount equal to nine (9) months of
the Executive’s Base Salary (the “Severance Amount”); and

 

5



--------------------------------------------------------------------------------

(b)    the Company shall pay any unpaid bonus earned for the year preceding the
date of Executive’s employment termination, payable at the time it otherwise
would have been paid had the Executive’s employment with the Company not
terminated; and

(c)    subject to the Executive’s copayment of premium amounts at the applicable
active employees’ rate and the Executive’s proper election to receive benefits
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), the Company shall pay to the Executive a monthly cash payment
(including a gross up payment to account for applicable taxes and withholdings)
equal to the monthly employer contribution that the Company would have made to
provide health insurance to the Executive and covered dependents if the
Executive had remained employed by the Company until the earliest of (A) the
nine (9) month anniversary of the Date of Termination; (B) the date that the
Executive becomes eligible for group medical plan benefits under any other
employer’s group medical plan; or (C) the cessation of the Executive’s health
continuation rights under COBRA.

The amounts payable under Section 5(a) and (c), to the extent taxable, shall be
paid out in substantially equal installments in accordance with the Company’s
payroll practice over nine (9) months commencing within 60 days after the Date
of Termination; provided, however, that if the 60-day period begins in one
calendar year and ends in a second calendar year, such payments, to the extent
they qualify as “non-qualified deferred compensation” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
shall begin to be paid in the second calendar year by the last day of such
60-day period; provided, further, that the initial payment shall include a
catch-up payment to cover amounts retroactive to the day immediately following
the Date of Termination. Each payment pursuant to this Agreement is intended to
constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2).

6.    Severance Pay and Benefits Upon Termination by the Company without Cause
or by the Executive for Good Reason within the Change in Control Period. The
provisions of this Section 6 shall apply in lieu of, and expressly supersede,
the provisions of Section 5 if (i) the Executive’s employment is terminated
either (a) by the Company without Cause as provided in Section 3(d), or (b) by
the Executive for Good Reason as provided in Section 3(e), and (ii) the Date of
Termination occurs on or within 12 months after the occurrence of the first
event constituting a Change in Control (such period, the “Change in Control
Period”) following the Effective Date. These provisions shall terminate and be
of no further force or effect after the Change in Control Period.

(a)    If the Executive’s employment is terminated by the Company without Cause
as provided in Section 3(d) or the Executive terminates employment for Good
Reason as provided in Section 3(e) and in each case the Date of Termination
occurs during the Change in Control Period, then, in addition to the Accrued
Obligations, and subject to the signing of the Separation Agreement and Release
by the Executive and the Separation Agreement and Release becoming fully
effective, all within the time frame set forth in the Separation Agreement and
Release but in no event more than 60 days after the Date of Termination:

 

6



--------------------------------------------------------------------------------

(i)    the Company shall pay the Executive a lump sum in cash in an amount equal
to one (1) times the sum of (A) the Executive’s then-current Base Salary (or the
Executive’s Base Salary in effect immediately prior to the Change in Control, if
higher) plus (B) the Executive’s Target Bonus for the then-current year (or the
Executive’s Target Bonus in effect immediately prior to the Change in Control,
if higher) and

(ii)    the Company shall pay any unpaid bonus earned for the year preceding the
date of Executive’s employment termination, payable at the time it otherwise
would have been paid had the Executive’s employment with the Company not
terminated, and

(iii)    notwithstanding anything to the contrary in any applicable option
agreement or other stock-based award agreement, all stock options and other
stock-based awards held by the Executive that are subject solely to time-based
vesting (the “Time-Based Equity Awards”) shall immediately accelerate and become
fully vested and exercisable or nonforfeitable as of the later of (i) the Date
of Termination or (ii) the effective date of the Separation Agreement and
Release (the “Accelerated Vesting Date”), provided in order to effectuate the
accelerated vesting contemplated by this subsection, the unvested portion of the
Executive’s options that would otherwise be forfeited on the Date of Termination
will be delayed until the earlier of (A) the effective date of the Separation
Agreement Release (at which time acceleration will occur), or (B) the date that
the Separation Agreement and Release can no longer become fully effective (at
which time the unvested Time-Based Equity Awards will be terminated or
forfeited). Notwithstanding the foregoing, no additional time-based vesting of
the Time-Based Equity Awards shall occur during the period between the Date of
Termination and the Accelerated Vesting Date; and

(iv)    subject to the Executive’s copayment of premium amounts at the
applicable active employees’ rate and the Executive’s proper election to receive
benefits under COBRA, the Company shall pay to the Executive a monthly cash
payment (including a gross up payment to account for applicable taxes and
withholdings) equal to the monthly employer contribution that the Company would
have made to provide health insurance to the Executive and covered dependents if
the Executive had remained employed by the Company until the earliest of (A) the
twelve (12) month anniversary of the Date of Termination; (B) the date that the
Executive becomes eligible for group medical plan benefits under any other
employer’s group medical plan; or (C) the cessation of the Executive’s health
continuation rights under COBRA.

The amounts payable under this Section 6(a), to the extent taxable, shall be
paid or commence to be paid within 60 days after the Date of Termination;
provided, however, that if the 60-day period begins in one calendar year and
ends in a second calendar year, such payments to the extent they qualify as
“non-qualified deferred compensation” within the meaning of Section 409A of the
Code, shall be paid or commence to be paid in the second calendar year by the
last day of such 60-day period.

 

7



--------------------------------------------------------------------------------

(b)    Additional Limitation.

(i)    Anything in this Agreement to the contrary notwithstanding, in the event
that the amount of any compensation, payment or distribution by the Company to
or for the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent with Section 280G of the Code, and the applicable
regulations thereunder (the “Aggregate Payments”), would be subject to the
excise tax imposed by Section 4999 of the Code, then the Aggregate Payments
shall be reduced (but not below zero) so that the sum of all of the Aggregate
Payments shall be $1.00 less than the amount at which the Executive becomes
subject to the excise tax imposed by Section 4999 of the Code; provided that
such reduction shall only occur if it would result in the Executive receiving a
higher After Tax Amount (as defined below) than the Executive would receive if
the Aggregate Payments were not subject to such reduction. In such event, the
Aggregate Payments shall be reduced in the following order, in each case, in
reverse chronological order beginning with the Aggregate Payments that are to be
paid the furthest in time from consummation of the transaction that is subject
to Section 280G of the Code: (1) cash payments not subject to Section 409A of
the Code; (2) cash payments subject to Section 409A of the Code;
(3) equity-based payments and acceleration; and (4) non-cash forms of benefits;
provided that in the case of all the foregoing Aggregate Payments all amounts or
payments that are not subject to calculation under Treas. Reg. §1.280G-1,
Q&A-24(b) or (c) shall be reduced before any amounts that are subject to
calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c).

(ii)    For purposes of this Section 6(b), the “After Tax Amount” means the
amount of the Aggregate Payments less all federal, state, and local income,
excise and employment taxes imposed on the Executive as a result of the
Executive’s receipt of the Aggregate Payments. For purposes of determining the
After Tax Amount, the Executive shall be deemed to pay federal income taxes at
the highest marginal rate of federal income taxation applicable to individuals
for the calendar year in which the determination is to be made, and state and
local income taxes at the highest marginal rates of individual taxation in each
applicable state and locality, net of the maximum reduction in federal income
taxes which could be obtained from deduction of such state and local taxes.

(iii)    The determination as to whether a reduction in the Aggregate Payments
shall be made pursuant to Section 6(b)(i) shall be made by a nationally
recognized accounting firm selected by the Company (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Company and the
Executive within 15 business days of the Date of Termination, if applicable, or
at such earlier time as is reasonably requested by the Company or the Executive.
Any determination by the Accounting Firm shall be binding upon the Company and
the Executive.

(c)    Definitions. For purposes of this Section 6, the following terms shall
have the following meanings:

“Change in Control” shall mean any of the following:

(i)    any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Act”), any of its
subsidiaries, or

 

8



--------------------------------------------------------------------------------

any trustee, fiduciary or other person or entity holding securities under any
employee benefit plan or trust of Parent or any of its subsidiaries), together
with all “affiliates” and “associates” (as such terms are defined in Rule 12b-2
under the Act) of such person, shall become the “beneficial owner” (as such term
is defined in Rule 13d-3 under the Act), directly or indirectly, of securities
of Parent representing 50 percent or more of the combined voting power of
Parent’s then outstanding securities having the right to vote in an election of
the Board (“Voting Securities”) (in such case other than as a result of an
acquisition of securities directly from Parent); or

(ii)    the date a majority of the members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of the appointment or
election; or

(iii)    the consummation of (A) any consolidation or merger of Parent where the
stockholders of Parent, immediately prior to the consolidation or merger, would
not, immediately after the consolidation or merger, beneficially own (as such
term is defined in Rule 13d-3 under the Act), directly or indirectly, shares
representing in the aggregate more than 50 percent of the voting shares of
Parent issuing cash or securities in the consolidation or merger (or of its
ultimate parent corporation, if any), or (B) any sale or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of Parent.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by Parent which, by reducing the number of shares of
Voting Securities outstanding, increases the proportionate number of Voting
Securities beneficially owned by any person to 50 percent or more of the
combined voting power of all of the then outstanding Voting Securities;
provided, however, that if any person referred to in this sentence shall
thereafter become the beneficial owner of any additional shares of Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from Parent)
and immediately thereafter beneficially owns 50 percent or more of the combined
voting power of all of the then outstanding Voting Securities, then a “Change in
Control” shall be deemed to have occurred for purposes of the foregoing clause
(i).

7.    Section 409A.

(a)    Anything in this Agreement to the contrary notwithstanding, if at the
time of the Executive’s separation from service within the meaning of
Section 409A of the Code, the Company determines that the Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that the Executive becomes entitled to
under this Agreement or otherwise on account of the Executive’s separation from
service would be considered deferred compensation otherwise subject to the
20 percent additional tax imposed pursuant to Section 409A(a) of the Code as a
result of the application of Section 409A(a)(2)(B)(i) of the Code, such payment
shall not be payable and such benefit shall not be provided until the date that
is the earlier of (A) six months and one day after the Executive’s separation
from service, or (B) the Executive’s death. If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up

 

9



--------------------------------------------------------------------------------

payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.

(b)    All in-kind benefits provided and expenses eligible for reimbursement
under this Agreement shall be provided by the Company or incurred by the
Executive during the time periods set forth in this Agreement. All
reimbursements shall be paid as soon as administratively practicable, but in no
event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred. The amount of
in-kind benefits provided or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other taxable year (except for any lifetime or other
aggregate limitation applicable to medical expenses). Such right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.

(c)    To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).

(d)    The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. Each payment pursuant to this Agreement or the
Restrictive Covenants Agreement is intended to constitute a separate payment for
purposes of Treasury Regulation Section 1.409A-2(b)(2). The parties agree that
this Agreement may be amended, as reasonably requested by either party, and as
may be necessary to fully comply with Section 409A of the Code and all related
rules and regulations in order to preserve the payments and benefits provided
hereunder without additional cost to either party.

(e)    The Company makes no representation or warranty and shall have no
liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to
Section 409A of the Code but do not satisfy an exemption from, or the conditions
of, such Section.

8.    Continuing Obligations.

(a)    Restrictive Covenants Agreement. As a condition of employment, the
Executive is required to enter into the Employee Confidentiality, Assignment and
Nonsolicitation Agreement, attached hereto as Exhibit A (the “Restrictive
Covenants Agreement”). For the avoidance of doubt, the Restrictive Covenants
Agreement is supplemental to the Prior Restrictive Covenants Agreement, which
remains in full force and effect. For purposes of this Agreement, the
obligations in this Section 8 and those that arise in the Restrictive Covenants
Agreement, the Prior Restrictive Covenants Agreement and any other agreement
relating to confidentiality, assignment of inventions, or other restrictive
covenants shall collectively be referred to as the “Continuing Obligations.”

 

10



--------------------------------------------------------------------------------

(b)    Third-Party Agreements and Rights. The Executive hereby confirms that the
Executive is not bound by the terms of any agreement with any previous employer
or other party which restricts in any way the Executive’s use or disclosure of
information, other than confidentiality restrictions (if any), or the
Executive’s engagement in any business. The Executive represents to the Company
that the Executive’s execution of this Agreement, the Executive’s employment
with the Company and the performance of the Executive’s proposed duties for the
Company will not violate any obligations the Executive may have to any such
previous employer or other party. In the Executive’s work for the Company, the
Executive will not disclose or make use of any information in violation of any
agreements with or rights of any such previous employer or other party, and the
Executive will not bring to the premises of the Company any copies or other
tangible embodiments of non-public information belonging to or obtained from any
such previous employment or other party.

(c)    Litigation and Regulatory Cooperation. During and after the Executive’s
employment, the Executive shall cooperate fully with the Company in (i) the
defense or prosecution of any claims or actions now in existence or which may be
brought in the future against or on behalf of the Company which relate to events
or occurrences that transpired while the Executive was employed by the Company,
and (ii) the investigation, whether internal or external, of any matters about
which the Company believes the Executive may have knowledge or information. The
Executive’s full cooperation in connection with such claims, actions or
investigations shall include, but not be limited to, being available to meet
with counsel to answer questions or to prepare for discovery or trial and to act
as a witness on behalf of the Company at mutually convenient times. During and
after the Executive’s employment, the Executive also shall cooperate fully with
the Company in connection with any investigation or review of any federal, state
or local regulatory authority as any such investigation or review relates to
events or occurrences that transpired while the Executive was employed by the
Company. The Company shall reimburse the Executive for any reasonable
out-of-pocket expenses, including, but not limited to travel and lodging
expenses, incurred in connection with the Executive’s performance of obligations
pursuant to this Section 8(c).

(d)    Relief. The Executive agrees that it would be difficult to measure any
damages caused to the Company which might result from any breach by the
Executive of the Continuing Obligations, and that in any event money damages
would be an inadequate remedy for any such breach. Accordingly, the Executive
agrees that if the Executive breaches, or proposes to breach, any portion of the
Continuing Obligations, the Company shall be entitled, in addition to all other
remedies that it may have, to an injunction or other appropriate equitable
relief to restrain any such breach without showing or proving any actual damage
to the Company.

9.    Arbitration of Disputes.

(a)    Arbitration Generally. Any controversy or claim arising out of or
relating to this Agreement or the breach thereof or otherwise arising out of the
Executive’s employment or the termination of that employment (including, without
limitation, any claims of unlawful

 

11



--------------------------------------------------------------------------------

employment discrimination or retaliation, whether based on race, religion,
national origin, sex, gender, age, disability, sexual orientation, or any other
protected class under applicable law) shall, to the fullest extent permitted by
law, be settled by arbitration in any forum and form agreed upon by the parties
or, in the absence of such an agreement, under the auspices of JAMS in San
Francisco, California in accordance with the JAMS Employment Arbitration Rules,
including, but not limited to, the rules and procedures applicable to the
selection of arbitrators. The Executive understands that the Executive may only
bring such claims in the Executive’s individual capacity, and not as a plaintiff
or class member in any purported class proceeding or any purported
representative proceeding.    The Executive further understands that, by signing
this Agreement, the Company and the Executive are giving up any right they may
have to a jury trial on all claims they may have against each other. Judgment
upon the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. This Section 9 shall be specifically enforceable.
Notwithstanding the foregoing, this Section 9 shall not preclude either party
from pursuing a court action for the sole purpose of obtaining a temporary
restraining order or a preliminary injunction in circumstances in which such
relief is appropriate, including without limitation relief sought under the
Restrictive Covenants Agreement; provided that any other relief shall be pursued
through an arbitration proceeding pursuant to this Section 9.

(b)    Arbitration Fees and Costs. The Executive shall be required to pay an
arbitration fee to initiate any arbitration equal to what the Executive would be
charged as a first appearance fee in court. The Company shall advance the
remaining fees and costs of the arbitrator. However, to the extent permissible
under the law, and following the arbitrator’s ruling on the matter, the
arbitrator may rule that the arbitrator’s fees and costs be distributed in an
alternative manner. Each party shall pay its own costs and attorneys’ fees, if
any. If, however, any party prevails on a statutory or contractual claim that
affords the prevailing party attorneys’ fees (including pursuant to this
Agreement), the arbitrator may award attorneys’ fees to the prevailing party to
the extent permitted by law.

10.    Consent to Jurisdiction. The parties hereby consent to the jurisdiction
of the state and federal courts of the State of California. Accordingly, with
respect to any such court action, the Executive (a) submits to the exclusive
personal jurisdiction of such courts; (b) consents to service of process; and
(c) waives any other requirement (whether imposed by statute, rule of court, or
otherwise) with respect to personal jurisdiction or service of process.

11.    Integration. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements between the parties concerning such subject matter including the
Prior Agreement, provided that the Prior Restrictive Covenants Agreement, the
Preserved Provision, the Restrictive Covenants Agreement and the Equity
Documents remain in full force and effect.

12.    Withholding; Tax Effect. All payments made by the Company to the
Executive under this Agreement shall be net of any tax or other amounts required
to be withheld by the Company under applicable law. Nothing in this Agreement
shall be construed to require the Company to make any payments to compensate the
Executive for any adverse tax effect associated with any payments or benefits or
for any deduction or withholding from any payment or benefit.

 

12



--------------------------------------------------------------------------------

13.    Successors and Assigns. Neither the Executive nor the Company may make
any assignment of this Agreement or any interest in it, by operation of law or
otherwise, without the prior written consent of the other; provided, however,
that the Company may assign its rights and obligations under this Agreement
(including the Restrictive Covenants Agreement) without the Executive’s consent
to any affiliate or to any person or entity with whom the Company shall
hereafter effect a reorganization or consolidation, into which the Company
merges or to whom it transfers all or substantially all of its properties or
assets; provided further that if the Executive remains employed or becomes
employed by the Company, the purchaser or any of their affiliates in connection
with any such transaction, then the Executive shall not be entitled to any
payments, benefits or vesting pursuant to Section 5 or pursuant to Section 6 of
this Agreement solely as a result of such transaction. This Agreement shall
inure to the benefit of and be binding upon the Executive and the Company, and
each of the Executive’s and the Company’s respective successors, executors,
administrators, heirs and permitted assigns. In the event of the Executive’s
death after the Executive’s termination of employment but prior to the
completion by the Company of all payments due to the Executive under this
Agreement, the Company shall continue such payments to the Executive’s
beneficiary designated in writing to the Company prior to the Executive’s death
(or to the Executive’s estate, if the Executive fails to make such designation).

14.    Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

15.    Survival. The provisions of this Agreement shall survive the termination
of this Agreement and/or the termination of the Executive’s employment to the
extent necessary to effectuate the terms contained herein.

16.    Waiver. No waiver of any provision hereof shall be effective unless made
in writing and signed by the waiving party. The failure of any party to require
the performance of any term or obligation of this Agreement, or the waiver by
any party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

17.    Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Company or, in the
case of the Company, at its main offices, attention of the Board.

18.    Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.

 

13



--------------------------------------------------------------------------------

19.    Effect on Other Plans and Agreements. An election by the Executive to
resign for Good Reason under the provisions of this Agreement shall not be
deemed a voluntary termination of employment by the Executive for the purpose of
interpreting the provisions of any of the Company’s benefit plans, programs or
policies. Nothing in this Agreement shall be construed to limit the rights of
the Executive under the Company’s benefit plans, programs or policies except as
otherwise provided in Section 8 hereof, and except that the Executive shall have
no rights to any severance benefits under any Company severance pay plan, offer
letter or otherwise. In the event that the Executive is party to an agreement
with the Company providing for payments or benefits under such plan or agreement
and under this Agreement, the terms of this Agreement shall govern and the
Executive may receive payment under this Agreement only and not both. Further,
Section 5 and Section 6 of this Agreement are mutually exclusive and in no event
shall the Executive be entitled to payments or benefits pursuant to both
Section 5 and Section 6 of this Agreement.

20.    Governing Law. This is a California contract and shall be construed under
and be governed in all respects by the laws of the State of California, without
giving effect to the conflict of laws principles thereof. With respect to any
disputes concerning federal law, such disputes shall be determined in accordance
with the law as it would be interpreted and applied by the United States Court
of Appeals for the 9th Circuit.

21.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original; but such counterparts shall together constitute one and the same
document.

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
Effective Date.

 

ADICET THERAPEUTICS,

INC./RESTORBIO, INC.

/s/ Chen Schor

By:   Chen Schor Its:   Chief Executive Officer STEWART ABBOT

/s/ Stewart Abbot

Stewart Abbot

 

14



--------------------------------------------------------------------------------

[Exhibit A

Restrictive Covenants Agreement]